Justice Stevens,
dissenting.
In my opinion the Court should decide the merits of this case. Two federal agencies disagree about the meaning of an important federal statute; it would serve the interests of both to have the disagreement resolved as promptly as possible. To this end, neither agency has suggested that the arguments advanced by the other are not properly before the Court. Since we are now fully advised about the merits, it would be most efficient for us to resolve the issue now rather than to postpone decision until another similar case works its way up through the agency and the Court of Appeals.1
The Federal Labor Relations Authority (FLRA) is the agency designated by Congress to enforce the Civil Service Reform Act of 1978, 5 U. S. C. §7101 et seq. We must therefore presume that the FLRA has a thorough understanding of the provisions of that Act, including § 7123(c).2 See Chevron U. S. A. Inc. v. Natural Resources Defense Council, Inc., 467 U. S. 837, 844-845 (1984). Under that *26provision, the Authority surely knew that it could have interposed an objection to our consideration of arguments advanced by the Solicitor General on behalf of the EEOC’s construction of the statute,3 but it elected not to take such an approach in this Court.4 In so doing, it has waived the protection of § 7123(c) — and given its palpable interest in having the merits decided, I believe it has acted wisely in doing so.5
*27On the merits, I am persuaded that Circular A-76 is not one of the “applicable laws” described in 5 U. S. C. § 7106(a) (2)(B) and that requiring compliance with the Circular would intrude on management’s reserved rights. Accordingly, I would reverse the judgment of the Court of Appeals.

 “[Respondent's argument might have prevailed had it been made to the Court of Appeals. But we do not think that judicial economy is served by invoking [a contemporaneous-objection rule] at this point, after we have granted certiorari and the case has received plenary consideration on the merits. Our decision to grant certiorari represents a commitment of scarce judicial resources with a view to deciding the merits of one or more of the questions presented in the petition. Nonjurisdictional defects of this sort should be brought to our attention no later than in respondent’s brief in opposition to the petition for certiorari; if not, we consider it within our discretion to deem the defect waived.” Oklahoma City v. Tuttle, 471 U. S. 808, 815-816 (1985).


 Section 7123(c) provides that “[n]o objection that has not been urged before the Authority, or its designee, shall be considered by the court, unless the failure or neglect to urge the objection is excused because of extraordinary circumstances.”


 See Brief for FLRA in Opposition 11, n. 8, 17, n. 17.


 The Court’s “per curiam” opinion implies that its reasons for dismissing the petition for writ of certiorari were “brought to our attention ... in respondent’s brief in opposition to the petition for writ of certiorari.” See ante, at 24. If this be true, one can only wonder why the Court decided to grant certiorari. As a matter of fact, however, respondent FLRA’s brief in opposition did not even cite § 7123(e) and did not suggest that any of the EEOC’s contentions had been waived; it merely made the rhetorical point that a contention that had not been previously advanced would not appear to have much merit.


 Because the Court has not called for supplementary briefing on the Authority’s ability to waive § 7123(c), its per curiam opinion in this ease is the functional equivalent of a summary disposition on this point, a manner of proceeding we customarily reserve for settled issues of law. See Wyrick v. Fields, 459 U. S. 42, 51 (1982) (Marshall, J., dissenting); Schweiker v. Hansen, 450 U. S. 785, 791 (1981) (Marshall, J., dissenting); R. Stern, E. Gressman, & S. Shapiro, Supreme Court Practice § 5.12, p. 277 (6th ed. 1986). Until today, however, the waivability of § 7123(c) had never been addressed by this Court. (Indeed, § 7123(c) itself has never received an authoritative construction in this tribunal.) The Court nonetheless proceeds on the confident assumption that § 7123(c) should be construed in pari materia with § 10(e) of the National Labor Relations Act, 29 U. S. C. § 160(e), because the language of the former is “virtually identical” to the language of the latter. Ante, at 23. Even accepting the propriety of parallel interpretation — an assumption for which the Court adduces no support in either the Civil Service Reform Act or its legislative history — the § 10(e) cases relied on by the Court do not decide the waiver issue presented by this ease. In Woelke & Romero Framing, Inc. v. NLRB, 456 U. S. 645, 665-666 (1982), the Solicitor General offered the § 10(e) defense in his brief in opposition to certiorari, see Brief for National Labor Relations Board in Opposition, O. T. 1981, No. 80-1798, p. 11; in Detroit Edison Co. v. NLRB, 440 U. S. 301, 311-312, n. 10 (1979), he offered it in his brief on the merits in response to an argument raised for the first time in petitioner’s brief on the merits, see Brief for Respondent, *27O. T. 1978, No. 77-968, pp. 17-18; in May Department Stores Co. v. NLRB, 326 U. S. 376, 387, n. 5 (1945), the Court found “the objection . . . sufficient” to “put the Board on notice of the issue now presented.” Thus, in none of these cases did this Court honor an objection not relied on by the affected agency. Moreover, all three dispositions are consistent with the practice we announced in Oklahoma City v. Tuttle, 471 U. S., at 816, that “[njonjurisdictional defects [barring our review] should be brought to our attention no later than in respondent’s brief in opposition to the petition for certiorari.” Because § 7123(c) does not deprive this Court of subject-matter jurisdiction (indeed, it authorizes waiver in “extraordinary circumstances,” see Department of Treasury v. FLRA, 277 U. S. App. D. C. 377, 381-384, 707 F. 2d 574, 578-581 (1983)), I would adhere to the practice we announced in Tuttle and decide the questions presented.
Finally, even if I were persuaded that § 7123(c) is a nonwaivable bar to our consideration of the arguments advanced by the Solicitor General for the first time in the petition for certiorari, I still would not dismiss the writ because the arguments that were properly presented to the Court of Appeals had enough force to convince one judge of that court that the FLRA’s construction of the Act is erroneous. The Court does not adequately explain why its conclusion that some arguments cannot be advanced by the EEOC leads to the further conclusion that its entire petition must be dismissed.